DETAILED ACTION
RE: Moore et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of Group I (claims 1-16) and species of (a) SEQ ID NO: 552, and (b) auristatin in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that only eight sequences are claimed and they share at least 5/8 amino acids in common. Accordingly, the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden. This is not found persuasive. Although the recited eight sequences share 5 amino acids, the search of the shared sequence cannot be used to determine the patentability of each individual sequence unless the shared sequence is novel or nonobvious. In this case, the shared sequence is not novel or nonobvious. Therefore, each sequence has to be searched separately in eight different sequence databases. As evidenced by Exhibit A, a search of SEQ ID NO: 552 in one sequence database shows over 320 hits. A search of SEQ ID NO: 552 in patent databases shows many potential double patenting rejections. Therefore, searching and examining all sequences together would impose serious burden.  
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-18 are pending. Claims 10 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2021.
.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/105,490, 62/258,015 and 62/277,771, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-9 and 11-16 recite SEQ ID NOs: 71, 547-552 and 554. None of these applications discloses SEQ ID NO: 71. Therefore, claims 1-9 and 11-16 are not entitled to the benefit of the earlier filing dates of these provisional applications. The effective filing date for claims 1-9 and 11-16 is the filing date of Application No. 62/278,713 (i.e. 1/14/2016).
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 6/28/2021 has been considered by the examiner.

Claim Objections
7.	Claim 1 is objected to because sequence identifier (SEQ ID NO) is not provided for the sequence LSGRSX1X2X3, see lines 2 and 3 of the claim.
		37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the “Sequence Listing” by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as “residues 14 to 243 of SEQ ID NO: 23” is permissible and the fragment need not be separately presented in the “Sequence Listing.” Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. See MPEP 2422.03.


	Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sagert et al. (US2016/0355599A1, pub. date: 12/8/2016, effectively filed .
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	Sagert et al. teaches an activatable antibody comprising: an antibody or an antigen binding fragment thereof (AB), a masking moiety (MM) coupled to the AB,  and a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for a protease and comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 356-423, 680-698, 713, 714, and 789-808, wherein the antigen binding fragment thereof is selected from the group consisting of a Fab fragment, a F(ab').sub.2 fragment, a scFv, and a scab, the AB is linked directly to the CM, the AB is linked to the CM via a linking peptide, the activatable antibody comprising an agent conjugated to the activatable antibody, wherein the agent an 


    PNG
    media_image1.png
    892
    770
    media_image1.png
    Greyscale

	
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


11.	Claims 1-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-58 of U.S. Patent No. 10,179,817. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 3-58 of U.S. Patent No. 10,179,817 disclose an activatable antibody comprising: an antibody or an antigen binding fragment thereof (AB), a masking moiety (MM) coupled to the AB,  and a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for a protease and comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 356-423, 680-698, 713, 714, and 789-808, wherein the antigen binding fragment thereof is selected from the group consisting of a Fab fragment, a F(ab').sub.2 fragment, a scFv, and a scab, the AB is linked directly to the CM, the AB is linked to the CM via a linking peptide, the activatable antibody comprising an agent conjugated to the activatable antibody, wherein the agent an auristatin, the agent is conjugated to the AB via a linker, 
 
 12.	Claims 1-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-48 of U.S. Patent No. 10,233,244. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 4-48 of U.S. Patent No. 10,233,244 disclose an activatable antibody comprising: an antibody or an antigen binding fragment thereof (AB), a masking moiety (MM) coupled to the AB,  and a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for a protease and comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 182-249 and 276-316, wherein the antigen binding fragment thereof is selected from the group consisting of a Fab fragment, a F(ab').sub.2 fragment, a scFv, and a scab, the AB is linked directly to the CM, the AB is linked to the CM via a linking peptide, the activatable antibody comprising an agent conjugated to the activatable antibody, wherein the agent an auristatin, the agent is conjugated to the AB via a linker, wherein the linker is a cleavable linker or a non-cleavable linker. Claims 4-48 of U.S. Patent No. 10,233,244 further disclose a pharmaceutical composition comprising the activatable antibody and a carrier. The amino acid sequences of SEQ ID NO: 283, 304 and 312 are 100% identical to or comprise the instant SEQ ID NO:552.

	Claims 2-77 of U.S. Patent No. 10,513,558 disclose an activatable antibody comprising: an antibody or an antigen binding fragment thereof (AB), a masking moiety (MM) coupled to the AB,  and a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for a protease and comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 214, 294-361, 
1092-1112, 1157, 1158, 1161, 1162, 1165, 1166, 1169, 1520, and 1695-1704, wherein the antigen binding fragment thereof is selected from the group consisting of a Fab fragment, a F(ab').sub.2 fragment, a scFv, and a scab, the AB is linked directly to the CM, the AB is linked to the CM via a linking peptide, the activatable antibody comprising an agent conjugated to the activatable antibody, wherein the agent is a therapeutic agent, the agent is conjugated to the AB via a linker, wherein the linker is a cleavable linker or a non-cleavable linker. Claims 2-77 of U.S. Patent No. 10,513,558 further disclose a pharmaceutical composition comprising the activatable antibody and a carrier. The amino acid sequences of SEQ ID NOs: 1520, 1100 and 1108 are 100% identical to or comprise instant SEQ ID NO:552.

14.	Claims 1-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-88 of U.S. Patent No. 10,745,481. 
	Claims 3-88 of U.S. Patent No. 10,745,481 disclose an activatable antibody comprising: an antibody or an antigen binding fragment thereof (AB), a masking moiety (MM) coupled to the AB,  and a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for a protease and comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 18-87 and 318-358, wherein the antigen binding fragment thereof is selected from the group consisting of a Fab fragment, a F(ab').sub.2 fragment, a scFv, and a scab, the AB is linked directly to the CM, the AB is linked to the CM via a linking peptide, the activatable antibody comprising an agent conjugated to the activatable antibody, wherein the agent an auristatin, the agent is conjugated to the AB via a linker, wherein the linker is a cleavable linker or a non-cleavable linker. Claims 3-88 of U.S. Patent No. 10,745,481 further disclose a pharmaceutical composition comprising the activatable antibody and a carrier. The amino acid sequences of SEQ ID NOs: 325, 346 and 354 are 100% identical to or comprises instant SEQ ID NO: 552.

15.	Claims 1-9 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43, 47-50, 52-55, 60-63, 65, 66, 70-77, 79-83, 88-91, 93, 94, 98-100, 102-107, 117-122, 124-128, 131, 134, 136, 137, 140,143,149,153, 157, and 160 of copending Application No. 16/705,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

 	Claims 1-43, 47-50, 52-55, 60-63, 65, 66, 70-77, 79-83, 88-91, 93, 94, 98-100, 102-107, 117-122, 124-128, 131, 134, 136, 137, 140,143,149,153, 157, and 160 of copending Application No. 16/705,124 (reference application) disclose a conjugated activatable antibody comprising: an antibody or an antigen binding fragment thereof (AB), a masking moiety (MM) coupled to the AB,  and a tandem CM1-CM2 coupled to the AB, wherein the CM1-CM2 comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 90, 84, 108, 114, 86, 92, 96, 100 and 104, wherein the antigen binding fragment thereof is selected from the group consisting of a Fab fragment, a F(ab').sub.2 fragment, a scFv, and a scab, the AB is linked directly to the CM1-CM2, the AB is linked to the CM1-CM2 via a linking peptide, the activatable antibody comprising an agent conjugated to the activatable antibody, wherein the agent a maytansinoid, the agent is conjugated to the AB via a linker, wherein the linker is a cleavable linker or a non-cleavable linker. The claims disclose a pharmaceutical composition comprising the conjugated activatable antibody and a carrier. The amino acid sequence of SEQ ID NO: 90 is 100% identical to or comprises instant SEQ ID NO: 552.

16.	Claims 1-9 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85-88, 100-120, 122-126 and 128-131 of copending Application No. 16/189,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claims 85-88, 100-120, 122-126 and 128-131 of copending Application No. 16/189,777 (reference application) disclose a method of making an activatable antibody, wherein the activatable antibody comprising: an antibody or an antigen binding fragment thereof (AB), a masking moiety (MM) coupled to the AB,  and a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for a protease and comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 356-423, 680-698, 713, 714, and 789-808, wherein the antigen binding fragment thereof is selected from the group consisting of a Fab fragment, a F(ab').sub.2 fragment, a scFv, and a scab, the AB is linked directly to the CM, the AB is linked to the CM via a linking peptide, the activatable antibody comprising an agent conjugated to the activatable antibody, wherein the agent a maytansinoid, the agent is conjugated to the AB via a linker, wherein the linker is a cleavable linker or a non-cleavable linker. The amino acid sequences of SEQ ID NOs: 796, 688, 696 are 100% identical to or comprise instant SEQ ID NO:552.

17.	Claims 1-9 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-171 of copending Application No. 16/723,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


18.	Claims 1-9 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100-119 of copending Application No.16/725,587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
19.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643